The Honorable H.G. Foster Prosecuting Attorney Faulkner County Courthouse P.O. Box 1105 Conway, AR 72032
Dear Mr. Foster:
This is in response to your request for an opinion on the following question:
  Does the County Judge have the authority to obligate the County to the payment of funds prior to an appropriation ordinance being approved by the Quorum Court?
The answer to this question is, generally, "no." Arkansas Code of 1987 Annotated § 14-20-106 states:
  No county court or agent of any county shall make any contract on behalf of the county unless an appropriation has been previously made therefor and is wholly or in part unexpended. In no event shall any county court or agent of any county make any contract in excess of any appropriation made, and the amount of the contract shall be limited to the amount of the appropriation made by the county quorum court.
See generally Dean Leasing, Inc. v. Van Buren County,27 Ark App. 134, 767 S.W.2d 316 (1989); Thompson v. Mayo,135 Ark. 143, 204 S.W. 747 (1918) (holding that the power to make an appropriation for building a courthouse and to fix the cost thereof was transferred from the county court to the quorum court under Section 3 of Act 217 of 1917, now codified at A.C.A. §14-20-106).
The enforceability of any obligation or contract entered on behalf of the county is, however, a separate question, the resolution of which may depend upon the particular facts and circumstances.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh